Exhibit 32.1 Certification Pursuant to 18 U.S.C. 1350, as Adopted Pursuant Section 906 of the Sarbanes-Oxley Act of 2002 I, David H. Bateman, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Form10-Q of Evans & Sutherland Computer Corporation for the quarter ended September 26, 2014, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form10-Q fairly presents, in all material respects, the financial condition and results of operations of Evans & Sutherland Computer Corporation. Date: November 7, 2014By:/s/ David H. Bateman David H. Bateman Chief Executive Officer I, Paul L. Dailey, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Form10-Q of Evans & Sutherland Computer Corporation for the quarter ended September 26, 2014, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form10-Q fairly presents, in all material respects, the financial condition and results of operations of Evans & Sutherland Computer Corporation. Date: November 7, 2014By:/s/ Paul L. Dailey Paul L. Dailey Chief Financial Officer The foregoing certifications are being furnished solely to accompany the Report pursuant to 18 U.S.C. §1350, and are not being filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and are not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
